                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE


UNITED STATES OF AMERICA,       )
                                )
               Plaintiff,       )
                                )
v.                              )
                                )
                                )
ROBERTO ESQUIVEL-ALONSO,        )                                    No. 3:19-CR-19-PLR-DCP
                                )
               Defendant, and   )
                                )
CELSO VELASQUEZ-MORALES, and    )
ELIZABETH ROXANA ESCOBAR-ESCOBAR)
                                                    )
                       Material Witnesses.          )


                                MEMORANDUM AND ORDER

               All pretrial motions in this case have been referred to the undersigned pursuant to

28 U.S.C. § 636(b) for disposition or report and recommendation regarding disposition by the

District Court as may be appropriate. This matter came before the undersigned on February 20,

2019, for a status conference on the continued detention of material witnesses in United States v.

Roberto Esquivel-Alonso, pursuant to 18 U.S.C. § 3144. Assistant United States Attorney William

A. Roach, Jr., represented the Government. Assistant Federal Defender Mary Margaret Kincaid

was present on behalf of Defendant Esquivel-Alonso. Attorneys Russell T. Greene and Michael

P. McGovern represented the material witnesses, Celso Velasquez-Morales and Elizabeth Roxana

Escobar-Escobar.     Mr. Velasquez-Morales and Ms. Escobar-Escobar were also present and

participated with the aid of an interpreter.




                                                1
                Mr. Velasquez-Morales and Ms. Escobar-Escobar appeared before the undersigned

on February 1 and 5, respectively. At that time, the Court found [Docs. 17 & 21] that their

testimony is material in this case and that securing their testimony by subpoena is not practical,

because they are both subject to detainers by the Immigration and Customs Enforcement (“ICE”)

agency. Additionally, both waived and reserved their right to detention hearing [see Docs. 15 &

20]. Accordingly, the Court ordered [Docs. 17 & 21] that they be detained to permit their

attendance at depositions on February 20, 2019. The Court stated its intention to release Mr.

Velasquez-Morales and Ms. Escobar-Escobar from the custody of the Attorney General and the

United States Marshals Service, after their testimony is secured by deposition, and set a status

hearing for both material witnesses for the afternoon of February 20, 2019.

                On February 19, 2019, Defendant Esquivel-Alonso waived indictment and entered

guilty pleas, pursuant to a written plea agreement, to both counts in the Information [Doc. 24].

That same day, AUSA Roach and Ms. Kincaid filed a Joint Status Report Regarding Material

Witnesses [Doc. 26], stating that “[a]s a result of defendant’s guilty plea and his admission to the

facts in the plea agreement, the parties agree that the material-witness depositions scheduled to

occur on February 20, 2019, are no longer necessary” and that the testimony of Mr. Velasquez-

Morales and Ms. Escobar-Escobar is no longer material. The parties requested that Mr. Velasquez-

Morales and Ms. Escobar-Escobar be released to the custody of ICE, pursuant to detention orders

filed with that entity.

                At the February 20 status conference, AUSA Roach informed the Court that the

depositions had been cancelled, because the testimony of Mr. Velasquez-Morales and Ms.

Escobar-Escobar was no longer necessary, after Defendant Esquivel-Alonso’s change of plea. Ms.

Kincaid did not object to the cancellation of the depositions or the release of Mr. Velasquez-



                                                 2
Morales and Ms. Escobar-Escobar.

               Because Defendant Esquivel-Alonzo has entered guilty pleas to the two counts in

the Information and has admitted the pertinent facts to which the material witnesses would have

testified, the Court finds, and counsel for both the Government and Defendant Esquivel-Alonso

agree, that further detention of the material witnesses to secure their testimony at Defendant

Esquivel-Alonso’s trial is no longer “reasonable” or “necessary to prevent the failure of justice.”

See 18 U.S.C. § 3144. Accordingly, in light of the intervening events, the material witnesses Celso

Velasquez-Morales and Elizabeth Roxana Escobar-Escobar are RELEASED from the custody of

the Attorney General and to their ICE detainers.

               It is therefore ORDERED that:

               (1) The material witnesses Celso Velasquez-Morales and Elizabeth
               Roxana Escobar-Escobar are RELEASED from the custody of the
               Attorney General and into the custody of ICE, pursuant to ICE
               detainers; and

               (2) The Clerk of the Court shall provide copies of this Memorandum
               and Order to the United States Marshals Service.

               IT IS SO ORDERED.

                                                       ENTER:

                                                       _____ __________________________
                                                       Debra C. Poplin
                                                       United States Magistrate Judge




                                                   3
